Cox, J.
Appellant was, jointly with Gustave Dobosky, Joe Mislik and others, charged by affidavit with the crime of grand larceny and sentenced to imprisonment on a plea of guilty. The facts presented by the record are not essentially different from those involved and fully considered in Mislik v. State (1915), ante 72, 110 N. E. 551, and the legal questions presented are the same. See, also Dobosky v. State (1915), 183 Ind. 488, 109 N. E. 742. On the authority of the decision in Mislik v. State, supra, the judgment in this cause is reversed with instructions to the trial court to vacate the judgment of conviction, permit appellant to withdraw the plea of guilty and enter one of not guilty, and for further proceedings. The clerk of this court is directed to make and issue the usual order for the return of the prisoner to the custody of the sheriff of Lake County.